Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional of US application No. 16/610,486 filed 11/1/2019, now US patent No. 11,061,485, which is a National Phase Application under 35 U.S.C. §371 of PCT/SG2017/050233, filed on 5/3/2017, which published as WO 2018/203825 on 11/8/2018, the contents of each are incorporated herein by reference to their entirety.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recite "may be" in line 7 and line 8. The use of this claim language indicates that the steps may or may not execute. Therefore, these claims are rendered as indefinite. 


Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, specifically Tsen (US 2004/0150620) discloses a computer mouse having a skid-free pad 23 is fixedly fastened to the positioning member 2 to increase the friction force. (See Tsen ¶20 and Fig 3). The prior art of record, specifically Ida et al. (US 4,797,665) teach a computer mouse having the slidable sheet 23 attached to the bottom of the lower casing 9 via the cushion member 22 slides on the sheet 7, so that no noise is generated and smooth rolling and sliding are obtained. (See Ida Col. 3, ll. 22-26 and Fig 2).
Regarding claim 1, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “ mouse for communication with a processor-based device” including claimed limitations “wherein at least one of the plurality of mouse foot protrusions comprises a rounded concave edge between a root of the respective mouse foot protrusion and an exterior surface of the base portion from which the respective mouse foot protrusion is protruding so as to minimize dust trapping at the respective mouse foot protrusion.”

Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The 112(b) issues.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


             Dated: March 17, 2022